196 F.2d 219
FARMERS INSURANCE EXCHANGE by and through Farmers Underwriters Association, Attorney in Fact, organized under the laws of Nevada,v.I. W. NEWBERRY.
No. 4438.
United States Court of Appeals Tenth Circuit.
April 8, 1952.

Appeal from the United States District Court for the Western District of Oklahoma.
Draper Grigsby and Charles R. Nesbitt, Oklahoma City, Okl., for appellant.
James C. Cheek and Alex Cheek, Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed April 8, 1952, per stipulation.